Exhibit 10.1

$400,000,000

Oil States International, Inc.

5 1/8% Senior Notes due 2023

PURCHASE AGREEMENT

December 18, 2012

RBC Capital Markets, LLC

Three World Financial Center

200 Vesey Street

New York, New York 10281

Ladies and Gentlemen:

1. Introductory. Oil States International, Inc., a Delaware corporation (the
“Company”), agrees with RBC Capital Markets, LLC (the “Initial Purchaser”)
subject to the terms and conditions stated herein, to issue and sell to the
Initial Purchaser $400,000,000 principal amount of its 5 1/8% Senior Notes due
2023 (the “Offered Securities”) to be issued under an indenture, to be dated as
of December 21, 2012 (the “Indenture”), among the Company, the Guarantors (as
defined below) and Wells Fargo Bank, N.A., as Trustee (the “Trustee”). The
Offered Securities will be unconditionally guaranteed as to the payment of
principal and interest by each of the subsidiaries (as defined below) listed on
Schedule A hereto (collectively, the “Guarantors” and such guarantees, the
“Guarantees”).

The holders of the Offered Securities will be entitled to the benefits of a
Registration Rights Agreement to be dated as of the Closing Date (as defined
below) among the Company, the Guarantors and the Initial Purchaser (the
“Registration Rights Agreement”), pursuant to which the Company and each
Guarantor shall agree to file a registration statement with the Commission
registering (a) the exchange of the Offered Securities for debt securities with
identical terms as the Offered Securities (the “Exchange Notes”) and the
exchange of the Guarantees for guarantees with identical terms as the Guarantees
(the “Exchange Guarantees” and together with the Exchange Notes, the “Exchange
Securities”) that will be registered under the Securities Act (the “Exchange
Offer”) and (b) under certain circumstances, the resale of the Offered
Securities and the related Guarantees under the Securities Act.

Each of the Company and each Guarantor hereby agrees with the Initial Purchaser
as follows:

2. Representations and Warranties of the Company and each Guarantor. Each of the
Company and each Guarantor jointly and severally represents and warrants to, and
agrees with, the Initial Purchaser that:

(a) Offering Memoranda; Certain Defined Terms. The Company has prepared or will
prepare a Preliminary Offering Memorandum and a Final Offering Memorandum.



--------------------------------------------------------------------------------

For purposes of this Agreement:

“Applicable Time” means 3:20 p.m. (New York City time) on the date of this
Agreement.

“Closing Date” has the meaning set forth in Section 3 hereof.

“Commission” means the Securities and Exchange Commission.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Final Offering Memorandum” means the final Offering Memorandum relating to the
Offered Securities to be offered by the Initial Purchaser that discloses the
offering price and other final terms of the Offered Securities and is dated as
of the date of this Agreement, including the documents incorporated by reference
therein.

“Free Writing Communication” means a written communication (as such term is
defined in Rule 405) that constitutes an offer to sell or a solicitation of an
offer to buy the Offered Securities and is made by means other than the
Preliminary Offering Memorandum or the Final Offering Memorandum.

“General Disclosure Package” means the Preliminary Offering Memorandum together
with any Issuer Free Writing Communication existing at the Applicable Time and
specified on Schedule C hereto and the information which is intended for general
distribution to prospective investors, as evidenced by its being specified in
Schedule C hereto.

“Issuer Free Writing Communication” means a Free Writing Communication prepared
by or on behalf of the Company, used or referred to by the Company or containing
a description of the final terms of the Offered Securities or of their offering,
in the form retained in the Company’s records.

“Preliminary Offering Memorandum” means the preliminary Offering Memorandum,
dated December 18, 2012, relating to the Offered Securities to be offered by the
Initial Purchaser, including the documents incorporated by reference therein.

“Rules and Regulations” means the rules and regulations of the Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Laws” means, collectively, the Sarbanes-Oxley Act of 2002
(“Sarbanes-Oxley”), the Securities Act, the Exchange Act, the Rules and
Regulations, the auditing principles, rules, standards and practices applicable
to auditors of “issuers” (as defined in Sarbanes-Oxley) promulgated or approved
by the Public Company Accounting Oversight Board and, as applicable, the rules
of the New York Stock Exchange (“Exchange Rules”).

“subsidiary” means any entity in which the Company has a direct or indirect
majority equity or voting interest.

 

2



--------------------------------------------------------------------------------

“Supplemental Marketing Material” means any Issuer Free Writing Communication
other than any Issuer Free Writing Communication specified in Schedule C hereto.
Supplemental Marketing Materials include, but are not limited to, the electronic
roadshow slides and the accompanying audio recording.

Unless otherwise specified, a reference to a “Rule” or a “Regulation” is to the
indicated rule or regulation under the Securities Act.

(b) Disclosure. As of the date of this Agreement, the Final Offering Memorandum
does not, and as of the Closing Date, the Final Offering Memorandum will not,
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. As of the Applicable
Time, and as of the Closing Date, neither (i) the General Disclosure Package,
nor (ii) any individual Supplemental Marketing Material, when considered
together with the General Disclosure Package, included, or will include, any
untrue statement of a material fact or omitted, or will omit, to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. The preceding two
sentences do not apply to statements in or omissions from the Preliminary
Offering Memorandum or Final Offering Memorandum, the General Disclosure Package
or any Supplemental Marketing Material based upon written information furnished
to the Company by the Initial Purchaser specifically for use therein, it being
understood and agreed that the only such information is that described as such
in Section 8(b) hereof.

(c) Good Standing of the Company and its Subsidiaries. Each of the Company and
each of its subsidiaries has been duly organized, is validly existing and in
good standing as a corporation or other business entity under the laws of its
jurisdiction of incorporation, organization or formation, as the case may be,
with full power and authority (corporate and other) necessary to own or lease
its properties and conduct its business, in each case as described in the
General Disclosure Package and the Final Offering Memorandum; and the Company
and each of its subsidiaries is duly registered or qualified to do business as a
foreign corporation or other business entity, as the case may be, in good
standing under the laws of each jurisdiction in which its ownership or lease of
property or the conduct of its business requires such qualification except where
the failure to be so qualified would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the condition
(financial or otherwise), results of operations, stockholders’ equity, business,
properties or prospects of the Company and its subsidiaries taken as a whole (a
“Material Adverse Effect”). The Company does not have a direct or indirect
majority equity or voting interest in any corporation, association or other
entity other than the entities listed on Schedule B to this Agreement.

(d) Power and Authority. Each of the Company and each Guarantor has all
requisite corporate, limited liability company, or limited partnership power and
authority to execute, deliver and perform its obligations under this Agreement,
the Indenture, the Offered Securities and the Exchange Securities to which it is
a party and to consummate the transactions contemplated hereby and thereby.

 

3



--------------------------------------------------------------------------------

(e) Capitalization. The Company has an authorized capitalization as set forth in
the General Disclosure Package and the Final Offering Memorandum, and all of the
issued shares of capital stock of the Company have been duly authorized and
validly issued, are fully paid and non-assessable, and were issued in compliance
with federal and state securities laws and not in violation of any preemptive
right, resale right, right of first refusal or similar right. Except as
disclosed in the General Disclosure Package and the Final Offering Memorandum,
no options, warrants or other rights to purchase or exchange any securities for
shares of the Company’s capital stock are outstanding. All of the issued and
outstanding shares of capital stock or other equity interests of each subsidiary
of the Company have been duly authorized and validly issued, are fully paid and
non-assessable and are owned directly or indirectly by the Company, free and
clear of all liens, encumbrances, equities or claims, except for such liens,
encumbrances, equities or claims arising under the Amended and Restated Credit
Agreement, dated as of December 10, 2010 (the “Credit Agreement”), among the
Company, PTI Group Inc., PTI Premium Camp Services Ltd., as borrowers, the
guarantors and lenders named therein and Wells Fargo Bank, N.A., as
administrative agent, as amended, and the Syndicated Facility Agreement, dated
as of September 18, 2012 (the “Australian Credit Agreement”), among The MAC
Services Group Pty Limited, as borrower, the lenders party thereto, and J.P.
Morgan Australia Limited, as Australian agent and security trustee, and JPMorgan
Chase Bank, N.A., as U.S. agent, as amended, or as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(f) Indenture. The Indenture has been duly and validly authorized by the Company
and each of the Guarantors and, when duly executed and delivered by each of the
Company and the Guarantors (assuming the due authorization, execution and
delivery thereof by the Trustee), will constitute the valid and legally binding
agreement of each of the Company and the Guarantors, enforceable against them in
accordance with its terms, except that the enforcement thereof may be subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles (collectively, the “Enforceability
Exceptions”).

(g) Offered Securities. The Offered Securities have been duly and validly
authorized by the Company and, when the Offered Securities are duly executed,
issued and delivered by the Company and paid for by the Initial Purchaser
pursuant to this Agreement on the Closing Date (assuming the due authorization,
execution and delivery of the Indenture by the Trustee and due authentication
and delivery of the Offered Securities by the Trustee in accordance with the
Indenture), such Offered Securities will conform to the information in the
General Disclosure Package and the Final Offering Memorandum and will conform to
the description of such Offered Securities contained in the Final Offering
Memorandum and the Indenture, and the Offered Securities will constitute the
valid and legally binding obligations of the Company, entitled to the benefits
of the Indenture, and enforceable against the Company in accordance with their
terms, subject to the Enforceability Exceptions.

 

4



--------------------------------------------------------------------------------

(h) Trust Indenture Act. On the Closing Date, the Indenture will conform in all
material respects to the requirements of the Trust Indenture Act of 1939, as
amended (the “Trust Indenture Act”), and the Rules and Regulations applicable to
an indenture which is qualified thereunder.

(i) No Finder’s Fee. Except as disclosed in the General Disclosure Package and
the Final Offering Memorandum, there are no contracts, agreements or
understandings between the Company and any person that would give rise to a
valid claim against the Company or the Initial Purchaser for a brokerage
commission, finder’s fee or other like payment.

(j) Registration Rights Agreement. The Registration Rights Agreement has been
duly authorized by the Company and the Guarantors and, when the Offered
Securities are delivered and paid for pursuant to this Agreement on the Closing
Date, the Registration Rights Agreement will have been duly executed and
delivered and will constitute the valid and legally binding obligations of the
Company and the Guarantors, enforceable in accordance with their terms, subject
to (i) the Enforceability Exceptions and (ii) any rights to indemnity or
contribution thereunder may be limited by federal and state securities laws and
public policy considerations.

(k) Exchange Securities. The Exchange Securities have been duly and validly
authorized by the Company and each Guarantor, as applicable, and, when the
Exchange Securities are duly issued, executed, authenticated and delivered in
accordance with the terms of the Exchange Offer and the Indenture (assuming the
due authorization, execution and delivery of the Indenture by the Trustee and
due authentication and delivery of the Exchange Securities by the Trustee in
accordance with the Indenture), the Exchange Securities will be validly issued
and will constitute the valid and legally binding obligations of the Company and
the Guarantors, as applicable, entitled to the benefits of the Indenture, and
enforceable against the Company and the Guarantors in accordance with their
terms, subject to the Enforceability Exceptions.

(l) Guarantee. The Guarantee of each Guarantor has been duly authorized by such
Guarantor and, when the Offered Securities are delivered and paid for pursuant
to this Agreement on the Closing Date and issued, executed and authenticated in
accordance with the terms of the Indenture, the Guarantee of each Guarantor
endorsed thereon will have been duly executed and delivered by such Guarantor,
will conform to the description thereof contained in the Final Offering
Memorandum and will constitute valid and legally binding obligations of such
Guarantor, enforceable in accordance with its terms, subject to the
Enforceability Exceptions.

(m) No Registration Rights. There are no contracts, agreements or understandings
between the Company or any Guarantor and any person granting such person the
right to require the Company or such Guarantor to file a registration statement
under the Securities Act with respect to any securities of the Company or such
Guarantor or to require the Company or such Guarantor to include such securities
with the Offered Securities and Guarantees registered pursuant to any
Registration Statement.

 

5



--------------------------------------------------------------------------------

(n) Absence of Further Requirements. No consent, approval, authorization, or
order of, or filing or registration with, any person (including any governmental
agency or body or any court) is required for the execution, delivery and
performance of this Agreement by the Company and the Guarantors, the
consummation of the transactions contemplated by this Agreement, the Indenture
and the Registration Rights Agreement in connection with the offering, issuance
and sale of the Offered Securities and the Guarantees by the Company and the
Guarantors, and the application of the proceeds from the sale of the Offered
Securities by the Company as described under “Use of Proceeds” in the General
Disclosure Package and the Final Offering Memorandum, except for, (i) if
required, the order of the Commission declaring effective the Exchange Offer
Registration Statement or, if required, the Shelf Registration Statement (each
as defined in the Registration Rights Agreement), (ii) if required, the
qualification of the Indenture under the Trust Indenture Act in connection with
the issuance of the Exchange Notes, (iii) such as have previously been obtained
and (iv) applicable federal, state or foreign securities laws in connection with
the purchase and sale of the Offered Securities by the Initial Purchaser.

(o) Title to Property. Except as disclosed in the General Disclosure Package and
the Final Offering Memorandum, the Company and each of its subsidiaries have
good and indefeasible title to all real property and valid title to all other
property and assets owned by them, in each case free and clear of all liens,
charges, encumbrances and defects, except such as arise under the Credit
Agreement and the Australian Credit Agreement or as would not materially affect
the value thereof or materially interfere with the use made or to be made
thereof by them; and except as disclosed in the General Disclosure Package and
the Final Offering Memorandum, the Company and each of its subsidiaries hold any
leased real or personal property under valid and enforceable leases with no
terms or provisions that would materially interfere with the use made or to be
made thereof by them.

(p) Absence of Defaults and Conflicts Resulting from Transaction. The execution,
delivery and performance of the Indenture, the Offered Securities, the
Registration Rights Agreement and this Agreement by the Company and the
Guarantors, the issuance and sale of the Offered Securities and the Guarantees
by the Company and the Guarantors and compliance with the terms and provisions
hereof and thereof, and the application of the proceeds from the sale of the
Offered Securities by the Company as described under “Use of Proceeds” in the
General Disclosure Package and the Final Offering Memorandum will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default or a Debt Repayment Triggering Event (as
defined below) under, or result in the imposition of any lien, charge or
encumbrance upon any property or assets of the Company or its subsidiaries
pursuant to, any indenture, mortgage, deed of trust, loan agreement, license or
other agreement or instrument to which the Company or any of its subsidiaries is
a party or by which the Company or any of its subsidiaries is bound or to which
any of the properties or assets of the Company or any of its subsidiaries is
subject; (ii) result in any violation of the provisions of the charter or
by-laws (or similar organizational documents) of the Company or any of its
subsidiaries; or (iii) result in any violation of any statute or any judgment,
order, rule or regulation of any court or governmental agency or body having

 

6



--------------------------------------------------------------------------------

jurisdiction over the Company or any of its subsidiaries or any of their
properties or assets, except in the case of clauses (i) and (iii) above for such
conflicts, breaches, defaults, violations or liens that would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

(q) Absence of Existing Defaults and Conflicts. Neither the Company nor any of
its subsidiaries (i) is in violation of its respective charter or by-laws (or
similar organizational documents), (ii) is in default, and no event has occurred
that, with the giving of notice or lapse of time or both, would constitute such
a default, in the due performance or observance of any term, covenant or
condition contained in any indenture, deed of trust, loan agreement, mortgage,
lease, license or other agreement or instrument to which it is a party or by
which it is bound or to which any of its properties or assets is subject or
(iii) is in violation of any statute or any order, rule or regulation of any
court or governmental agency or body having jurisdiction over it or its property
or assets or has failed to obtain any license, permit, certificate, franchise or
other governmental authorization or permit necessary to the ownership of its
property or to the conduct of its business, except in the case of clauses
(ii) and (iii), to the extent any such conflict, breach, violation or default
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(r) Authorization of Agreement. The Company and each of the Guarantors has all
requisite corporate power and authority to execute, deliver and perform its
obligations under this Agreement. This Agreement has been duly and validly
authorized, executed and delivered by the Company and the Guarantors.

(s) Possession of Licenses and Permits. The Company and each of its subsidiaries
possess all adequate certificates, authorizations, franchises, licenses and
permits (“Licenses”) necessary or material to the conduct of the business now
conducted or proposed in the General Disclosure Package and the Final Offering
Memorandum to be conducted by them and have not received any notice of
proceedings relating to the revocation or modification of any Licenses that, if
determined adversely to the Company or any of its subsidiaries, would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; the Company and each of its subsidiaries have fulfilled and
performed all of its obligations with respect to the Licenses, and no event has
occurred that allows, or after notice or lapse of time would allow, revocation
or termination thereof or results in any other impairment of the rights of the
holder of any such Licenses, except for any of the foregoing that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(t) Absence of Labor Dispute. No labor dispute or disturbance by the employees
of the Company or its subsidiaries exists or, to the knowledge of the Company or
the Guarantors, is imminent that could reasonably be expected to have a Material
Adverse Effect.

(u) Possession of Intellectual Property. The Company and each of its
subsidiaries own or possess or can acquire on reasonable terms, adequate rights
to use all material patents, patent applications, trademarks, service marks,
trade names, trademark

 

7



--------------------------------------------------------------------------------

registrations, service mark registrations, copyrights, licenses, know-how,
software, systems and technology (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures) (collectively, “intellectual property rights”) necessary to conduct
the business now operated by them, or presently employed by them, and have not
received any notice of any claim of infringement of or conflict with asserted
rights of others with respect to any intellectual property rights that, if
determined adversely to the Company or any of its subsidiaries, could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(v) Environmental Laws. Except as disclosed in the General Disclosure Package
and the Final Offering Memorandum, (a)(i) neither the Company nor any of its
subsidiaries is in violation of, or has any liability under, any applicable
federal or national, state or provincial, regional or local law, directive,
rule, regulation, ordinance, code, other requirement or rule of law (including
common law), or decision or order of any domestic, foreign or international
governmental agency, governmental body, court or tribunal, relating to
pollution, to the use, handling, transportation, treatment, storage, discharge,
disposal or release of Hazardous Substances, to the protection or restoration of
the environment, threatened or endangered species or natural resources
(including biota), to climate change, to health and safety including as such
relates to exposure to Hazardous Substances, and to natural resource damages
(collectively, “Environmental Laws”), (ii) neither the Company nor any of its
subsidiaries owns, occupies, operates or uses any real property contaminated
with Hazardous Substances, (iii) neither the Company nor any of its subsidiaries
is conducting or funding any investigation, remediation, remedial action or
monitoring of actual or suspected Hazardous Substances released or threatened to
be released into the environment, (iv) neither the Company nor any of its
subsidiaries is liable or allegedly liable for any release or threatened release
of Hazardous Substances, including at any off-site treatment, storage or
disposal site, (v) neither the Company nor any of its subsidiaries is subject to
any claim by any governmental agency or governmental body or person relating to
Environmental Laws or Hazardous Substances released or threatened to be released
into the environment, and (vi) the Company and its subsidiaries have received
and are in compliance with all, and have no liability under any, permits,
licenses, authorizations, registrations, identification numbers or other
approvals required under applicable Environmental Laws to conduct their
respective businesses except, as to each matter covered by clauses (i) – (vi),
those that could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect; (b) to the knowledge of the Company or the
Guarantors there are no facts or circumstances that would reasonably be expected
to result in a violation of, liability under, or claim pursuant to any
Environmental Law that could reasonably be expected to have a Material Adverse
Effect; (c) to the knowledge of the Company or the Guarantors there are no
requirements proposed for adoption or implementation under any Environmental Law
that could reasonably be expected to have a Material Adverse Effect; and (d) in
the ordinary course of its business, the Company and each of its subsidiaries
periodically evaluate the effect, including associated costs and liabilities, of
Environmental Laws on the business, properties, results of operations and
financial condition of it, and, on the basis of such evaluation, the Company and
each of its subsidiaries reasonably concluded that such Environmental Laws will
not, individually or in the aggregate, have a Material Adverse

 

8



--------------------------------------------------------------------------------

Effect. For purposes of this subsection “Hazardous Substances” means
(A) petroleum and petroleum products, by-products or breakdown products,
radioactive materials (including naturally occurring radioactive materials),
asbestos-containing materials and polychlorinated biphenyls, and (B) any other
chemical, material or substance defined or regulated as toxic or hazardous or as
a pollutant, contaminant or waste under Environmental Laws.

(w) Absence of Manipulation. None of the Company, the Guarantors or any of their
respective affiliates has, either alone or with one or more other persons, taken
and will not take, directly or indirectly, any action designed to or that has
constituted or that could reasonably be expected to cause or result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Offered Securities.

(x) Statistical and Market-Related Data. The statistical and market-related data
included in the Preliminary Offering Memorandum, the Final Offering Memorandum,
and any Issuer Free Writing Communication, are based on or derived from sources
that the Company and the Guarantors believe to be reliable and accurate.

(y) Internal Controls and Compliance with the Sarbanes-Oxley Act. Except as set
forth in the General Disclosure Package and the Final Offering Memorandum, the
Company and its Board of Directors (the “Board”) are in compliance with
Sarbanes-Oxley and all applicable Exchange Rules. The Company maintains a system
of “internal control over financial reporting” (as defined in Rule 13a-15(f) of
the Exchange Act) (“Internal Controls”) that complies with the Securities Laws
and is sufficient to provide reasonable assurances that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with U.S. generally accepted accounting principles and
to maintain accountability for assets, (iii) access to assets is permitted only
in accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Internal Controls are overseen by the Audit Committee (the
“Audit Committee”) of the Board in accordance with the Exchange Rules. Since
September 30, 2012, the Company has not publicly disclosed or reported to the
Audit Committee or the Board a significant deficiency, material weakness, change
in Internal Controls or fraud involving management or other employees who have a
significant role in Internal Controls (each, an “Internal Control Event”), any
violation of, or failure to comply with, the Securities Laws, or any matter
which, if determined adversely, would have a Material Adverse Effect.

(z) Litigation. Except as disclosed in the General Disclosure Package and the
Final Offering Memorandum, there are no pending actions, suits or proceedings
(including any inquiries or investigations by any court or governmental agency
or body, domestic or foreign) against or affecting the Company or any of its
subsidiaries or any of their respective properties that, if determined adversely
to the Company or any of its subsidiaries, would individually or in the
aggregate have a Material Adverse Effect, or would materially and adversely
affect the ability of the Company or any Guarantor to

 

9



--------------------------------------------------------------------------------

perform its obligations under the Indenture, this Agreement, or the Registration
Rights Agreement, or which are otherwise material in the context of the sale of
the Offered Securities and the Guarantees; and, to the knowledge of the Company
or the Guarantors, no such actions, suits or proceedings (including any
inquiries or investigations by any court or governmental agency or body,
domestic or foreign) are threatened or contemplated.

(aa) Financial Statements. The historical financial statements (including the
related notes and supporting schedules) included in the General Disclosure
Package and the Final Offering Memorandum comply as to form in all material
respects with the requirements of Regulation S-X under the Securities Act (other
than the requirements of Item 3-10(a) of Regulation S-X, as it applies to the
Guarantees) and present fairly the financial condition, results of operations
and cash flows for the periods shown, and such financial statements have been
prepared in conformity with the generally accepted accounting principles in the
United States applied on a consistent basis throughout the periods involved. The
interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the General Disclosure Package and the Final
Offering Memorandum fairly presents the information called for in all material
respects and has been prepared in accordance with the Commission’s rules and
guidelines applicable thereto.

(bb) Independent Auditor. Ernst & Young LLP, who have audited the consolidated
financial statements of the Company and subsidiaries as of and for the year
ended December 31, 2011, whose report appears in the General Disclosure Package
and is incorporated by reference in the Final Offering Memorandum and who have
delivered the letter referred to in Section 7(a) hereof, are an independent
registered public accounting firm, as required by the Securities Act and the
Rules and Regulations.

(cc) No Material Adverse Change in Business. Except as disclosed in the General
Disclosure Package and the Final Offering Memorandum, since the end of the
period covered by the latest audited financial statements included in the
General Disclosure Package (i) there has been no change, nor any development or
event involving a prospective change, that has had or would be reasonably
expected to have a Material Adverse Effect; and (ii) except as disclosed in or
contemplated by the General Disclosure Package and the Final Offering
Memorandum, there has been no dividend or distribution of any kind declared,
paid or made by the Company on any class of its capital stock.

(dd) Investment Company Act. Neither the Company nor any Guarantor is, and after
giving effect to the offering and sale of the Offered Securities and the
application of the proceeds thereof as described in the General Disclosure
Package and the Final Offering Memorandum, will not be, an “investment company”
within the meaning of such term under the Investment Company Act of 1940, as
amended (the “Investment Company Act”), and the rules and regulations of the
Commission thereunder.

(ee) Regulations T, U, X. Neither the Company nor any of its subsidiaries nor
any agent thereof acting on their behalf has taken, and none of them will take,
any action that might cause this Agreement or the issuance or sale of the
Offered Securities to violate Regulation T, Regulation U or Regulation X of the
Board of Governors of the Federal Reserve System.

 

10



--------------------------------------------------------------------------------

(ff) Ratings. No “nationally recognized statistical rating organization” as such
term is defined for purposes of Rule 436(g)(2) (i) has imposed (or has informed
the Company or any Guarantor that it is considering imposing) any condition
(financial or otherwise) on the Company’s or any Guarantor’s retaining any
rating assigned to the Company or any Guarantor or any securities of the Company
or any Guarantor or (ii) has indicated to the Company or any Guarantor that it
is considering any of the actions described in Section 7(b)(ii) hereof.

(gg) Class of Securities Not Listed. No securities of the same class (within the
meaning of Rule 144A(d)(3)) as the Offered Securities are listed on any national
securities exchange registered under Section 6 of the Exchange Act or quoted in
a U.S. automated inter-dealer quotation system.

(hh) No Registration. The offer and sale of the Offered Securities in the manner
contemplated by this Agreement will be exempt from the registration requirements
of the Securities Act by reason of Section 4(2) thereof and Rule 144A and
Regulation S thereunder; and it is not necessary to qualify an indenture in
respect of the Offered Securities under the Trust Indenture Act.

(ii) No General Solicitation; No Directed Selling Efforts. Neither the Company,
nor any Guarantor, nor any of their respective affiliates, nor any person acting
on its or their behalf (other than, in any case, the Initial Purchaser and any
of its affiliates, as to whom the Company and the Guarantors make no
representation or warranty) (i) has, within the six-month period prior to the
date hereof, offered or sold in the United States or to any U.S. person (as such
terms are defined in Regulation S under the Securities Act) the Offered
Securities or any security of the same class or series as the Offered Securities
or (ii) has offered or will offer or sell the Offered Securities (A) in the
United States by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) or (B) with respect to any such
securities sold in reliance on Rule 903 of Regulation S under the Securities
Act, by means of any directed selling efforts within the meaning of Rule 902(c)
of Regulation S. The Company, the Guarantors, their respective affiliates and
any person acting on its or their behalf have complied and will comply with the
offering restrictions requirement of Regulation S. Neither the Company nor any
Guarantor has entered and neither the Company nor any Guarantor will enter into
any contractual arrangement with respect to the distribution of the Offered
Securities except for this Agreement.

(jj) ERISA Compliance. Except as otherwise disclosed in the General Disclosure
Package and the Final Offering Memorandum, the Company and its subsidiaries and
any “employee benefit plan” (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974 (as amended, “ERISA,” which term, as used
herein, includes the regulations and published interpretations thereunder)
established or maintained by the Company, its subsidiaries or their ERISA
Affiliates (as defined below) are in compliance in all material respects with
ERISA and, to the knowledge of the

 

11



--------------------------------------------------------------------------------

Company or the Guarantors, each “multiemployer plan” (as defined in Section 4001
of ERISA) to which the Company, its subsidiaries or an ERISA Affiliate
contributes (a “Multiemployer Plan”) is in compliance in all material respects
with ERISA. “ERISA Affiliate” means, with respect to the Company or a
subsidiary, any member of any group of organizations described in
Section 414(b), (c), (m) or (o) of the Internal Revenue Code of 1986 (as
amended, the “Code,” which term, as used herein, includes the regulations and
published interpretations thereunder) of which the Company or such subsidiary is
or, within the last six years, has been a member. No “reportable event” (as
defined in Section 4043 of ERISA) has occurred or is reasonably expected to
occur with respect to any “employee benefit plan” established or maintained by
the Company, its subsidiaries or any of their ERISA Affiliates. No “single
employer plan” (as defined in Section 4001 of ERISA) established or maintained
by the Company, its subsidiaries or any of their ERISA Affiliates, if such
“employee benefit plan” were terminated, would have any “amount of unfunded
benefit liabilities” (as defined in Section 4001 of ERISA) that could,
individually or in the aggregate (with any other such “single employer plan”),
reasonably be expected to result in a Material Adverse Effect. Neither the
Company, its subsidiaries nor any of their ERISA Affiliates has incurred or
reasonably expects to incur any liability (i) under Title IV of ERISA with
respect to termination of, or withdrawal from, any “employee benefit plan” or
(ii) that could, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Change under Sections 430, 4971, 4975 or 4980B of
the Code. To the knowledge of the Company or the Guarantors, each “employee
benefit plan” established or maintained by the Company, its subsidiaries or any
of their ERISA Affiliates that is intended to be qualified under Section 401 of
the Code is so qualified and nothing has occurred, whether by action or failure
to act, which would cause the loss of such qualification.

(kk) Foreign Corrupt Practices Act. Except as is disclosed in the Company’s
Current Report on Form 8-K dated February 18, 2005, none of the Company, any of
its subsidiaries or any of their respective directors or officers, or, to the
Company’s knowledge, any other person associated with or acting on behalf of the
Company or any of its subsidiaries including, without limitation, any agent or
employee of the Company or any of its subsidiaries, has, directly or indirectly,
while acting on behalf of the Company or any of its subsidiaries (i) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (ii) made any unlawful payment
to foreign or domestic government officials or employees or to foreign or
domestic political parties or campaigns from corporate funds; (iii) violated any
provision of the Foreign Corrupt Practices Act of 1977, as amended; or (iv) made
any other unlawful payment.

(ll) Compliance with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company or the Guarantors, threatened.

 

12



--------------------------------------------------------------------------------

(mm) Compliance with OFAC. Neither the Company nor any of its subsidiaries or,
to the knowledge of the Company or the Guarantors, any director, officer, agent,
employee or affiliate of the Company or its subsidiaries is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Department of the Treasury (“OFAC”); and neither the Company nor any
Guarantor will directly or indirectly use the proceeds of the offering of the
Offered Securities hereunder, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other person or
entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

(nn) Tax Returns. The Company and its subsidiaries have filed all federal,
state, local and foreign tax returns which are required to be filed through the
date hereof, except where the failure to so file would not have a Material
Adverse Effect, which returns are true and correct in all material respects or
have received timely extensions thereof, and have paid all taxes shown on such
returns and all assessments received by them to the extent that the same are
material and have become due, except for such taxes as are being contested in
good faith and except as would not result in a Material Adverse Effect. There
are no tax audits or investigations pending, which if adversely determined would
have a Material Adverse Effect; nor are there any material proposed additional
tax assessments against the Company or any of its subsidiaries.

(oo) Insurance. The Company and its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are customary in the businesses in which they are engaged or propose
to engage after giving effect to the transactions described in the General
Disclosure Package and the Final Offering Memorandum; all policies of insurance
and fidelity or surety bonds insuring the Company or any of its subsidiaries or
the Company’s or its subsidiaries’ businesses, assets, employees, officers and
directors are in full force and effect; the Company and its subsidiaries are in
compliance with the terms of such policies and instruments in all material
respects; and none of the Company or any of the Guarantors has any reason to
believe that the Company or its subsidiaries will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that is not materially greater than the current cost, except
as would not, individually or in the aggregate, have a Material Adverse Effect.

(pp) No Other Materials. The Company has not distributed and, prior to the
Closing Date, will not distribute, any offering material in connection with the
offering and sale of the Offered Securities other than the Preliminary Offering
Memorandum, the Final Offering Memorandum and any Issuer Free Writing
Communication to which the Initial Purchaser has consented.

3. Purchase, Sale and Delivery of Offered Securities. On the basis of the
representations, warranties and agreements and subject to the terms and
conditions set forth

 

13



--------------------------------------------------------------------------------

herein, the Company agrees to sell to the Initial Purchaser, and the Initial
Purchaser agrees to purchase from the Company, at a purchase price of 99.0% of
the principal amount thereof plus accrued interest from December 21, 2012 to the
Closing Date (as hereinafter defined), the Offered Securities.

The Company will deliver against payment of the purchase price the Offered
Securities to be offered and sold by the Initial Purchaser in reliance on
Regulation S (the “Regulation S Securities”) in the form of one or more
permanent global Securities in registered form without interest coupons (the
“Offered Regulation S Global Securities”) which will be deposited with the
Trustee as custodian for The Depository Trust Company (“DTC”) for the respective
accounts of the DTC participants for Morgan Guaranty Trust Company of New York,
Brussels office, as operator of the Euroclear System (“Euroclear”), and
Clearstream Banking, société anonyme (“Clearstream, Luxembourg”) and registered
in the name of Cede & Co., as nominee for DTC. The Company will deliver against
payment of the purchase price the Offered Securities to be purchased by the
Initial Purchaser hereunder and to be offered and sold by the Initial Purchaser
in reliance on Rule 144A (the “144A Securities”) in the form of one permanent
global security in definitive form without interest coupons (the “Restricted
Global Securities”) deposited with the Trustee as custodian for DTC and
registered in the name of Cede & Co., as nominee for DTC. The Regulation S
Global Securities and the Restricted Global Securities shall be assigned
separate CUSIP numbers. The Restricted Global Securities shall include the
legend regarding restrictions on transfer set forth under “Transfer
Restrictions” in the Final Offering Memorandum. Until the termination of the
distribution compliance period (as defined in Regulation S) with respect to the
offering of the Offered Securities, interests in the Regulation S Global
Securities may only be held by the DTC participants for Euroclear and
Clearstream, Luxembourg. Interests in any permanent global Securities will be
held only in book-entry form through Euroclear, Clearstream, Luxembourg or DTC,
as the case may be, except in the limited circumstances described in the Final
Offering Memorandum.

Payment for the Regulation S Securities and the 144A Securities shall be made by
the Initial Purchaser in Federal (same day) funds by wire transfer to an account
at a bank designated by the Company pursuant to written instructions provided by
the Company, against delivery to the Trustee as custodian for DTC of (i) the
Regulation S Global Securities representing all of the Regulation S Securities
for the respective accounts of the DTC participants for Euroclear and
Clearstream, Luxembourg and (ii) the Restricted Global Securities representing
all of the 144A Securities, at the office of Vinson & Elkins L.L.P., First City
Tower, 1001 Fannin Street, Suite 2500, Houston, Texas 77002 at 10:00 a.m. (New
York time), on December 21, 2012, or at such other time not later than seven
full business days thereafter as the Initial Purchaser and the Company
determine, such time being herein referred to as the “Closing Date”. The Offered
Regulation S Global Securities and the Restricted Global Securities will be made
available for checking at the above office of Vinson & Elkins L.L.P. at least 24
hours prior to the Closing Date.

4. Representations by Initial Purchaser; Resale by Initial Purchaser.

(a) The Initial Purchaser represents and warrants to the Company and the
Guarantors that it is an “accredited investor” within the meaning of Regulation
D under the Securities Act and is a qualified institutional buyer within the
meaning of Rule 144A promulgated under the Securities Act.

 

14



--------------------------------------------------------------------------------

(b) The Initial Purchaser acknowledges that the Offered Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except in
accordance with Regulation S or pursuant to an exemption from the registration
requirements of the Securities Act. The Initial Purchaser represents and agrees
that it has offered and sold the Offered Securities, and will offer and sell the
Offered Securities (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
and the Closing Date, only in accordance with Rule 903 or Rule 144A.
Accordingly, neither the Initial Purchaser nor its affiliates, nor any persons
acting on its or their behalf, have engaged or will engage in any directed
selling efforts with respect to the Offered Securities, and the Initial
Purchaser, its affiliates and all persons acting on its or their behalf have
complied and will comply with the offering restrictions requirement of
Regulation S. The Initial Purchaser agrees that, at or prior to confirmation of
sale of the Offered Securities, other than a sale pursuant to Rule 144A, the
Initial Purchaser will have sent to each distributor, dealer or person receiving
a selling concession, fee or other remuneration that purchases the Offered
Securities from it during the restricted period a confirmation or notice to
substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the date of the commencement of the offering and the closing
date, except in either case in accordance with Regulation S (or Rule 144A if
available) under the Securities Act. Terms used above have the meanings given to
them by Regulation S.”

Terms used in this subsection (b) have the meanings given to them by Regulation
S.

(c) The Initial Purchaser agrees that it and each of its affiliates has not
entered and will not enter into any contractual arrangement with respect to the
distribution of the Offered Securities except for any such arrangements with the
prior written consent of the Company and the Guarantors.

(d) The Initial Purchaser agrees that it and each of its affiliates will not
offer or sell the Offered Securities in the United States by means of any form
of general solicitation or general advertising within the meaning of Rule
502(c), including, but not limited to (i) any advertisement, article, notice or
other communication published in any newspaper, magazine or similar media or
broadcast over television or radio, or (ii) any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising.
The Initial Purchaser agrees, with respect to resales made in reliance on Rule
144A of any of the Offered Securities, to deliver either with the confirmation
of such resale or otherwise prior to settlement of such resale a notice to the
effect that the resale of such Offered Securities has been made in reliance upon
the exemption from the registration requirements of the Securities Act provided
by Rule 144A.

 

15



--------------------------------------------------------------------------------

(e) The Initial Purchaser represents and warrants and agrees that:

(i) In relation to each Member State of the European Economic Area which has
implemented the Prospectus Directive (as defined below) (each, a “Relevant
Member State”), with effect from and including the date on which the Prospectus
Directive is implemented in that Relevant Member State (the “Relevant
Implementation Date”), it has not made and will not make an offer of Offered
Securities to the public in that Relevant Member State, except that it may, with
effect from and including the Relevant Implementation Date, make an offer of
Offered Securities to the public in that Relevant Member State at any time:
(A) to any legal entity which is a qualified investor as defined in the
Prospectus Directive; (B) to fewer than 100 or, if the Relevant Member State has
implemented the relevant provision of the 2010 PD Amending Directive (as defined
below), 150, natural or legal persons (other than qualified investors as defined
in the Prospectus Directive), as permitted under the Prospectus Directive,
subject to obtaining the prior consent of the Initial Purchaser for any such
offer; or (C) in any other circumstances falling within Article 3(2) of the
Prospectus Directive;

For the purposes of this provision, the expression an “offer of Offered
Securities to the public” in relation to any Offered Securities in any Relevant
Member State means the communication in any form and by any means of sufficient
information on the terms of the offer and the Offered Securities to be offered
so as to enable an investor to decide to purchase or subscribe for the Offered
Securities, as the same may be varied in that Member State by any measure
implementing the Prospectus Directive in that Member State, the expression
“Prospectus Directive” means Directive 2003/71/EC (and amendments thereto,
including the 2010 PD Amending Directive, to the extent implemented in the
Relevant Member State), and includes any relevant implementing measure in the
Relevant Member State and the expression “2010 PD Amending Directive” means
Directive 2010/73/EU.

(ii) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated an invitation or inducement to engage in
investment activity (within the meaning of Section 21 of the Financial Services
and Markets Act of 2000 (the “FSMA”)) received by it in connection with the
issue or sale of the Offered Securities in circumstances in which Section 21(1)
of the FSMA does not apply to the Company or the Guarantors; and

(iii) it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Offered Securities in,
from or otherwise involving the United Kingdom.

 

16



--------------------------------------------------------------------------------

(f) The Initial Purchaser acknowledges and agrees that the Company and the
Guarantors and, for purposes of the opinions to be delivered to the Initial
Purchaser pursuant to Sections 7(c) and (d), counsel for the Company and the
Guarantors and counsel for the Initial Purchaser, may rely upon the accuracy of
the representations and warranties of the Initial Purchaser, and compliance by
the Initial Purchaser with its agreements, contained herein, and the Initial
Purchaser hereby consents to such reliance.

5. Certain Agreements of the Company and each Guarantor. The Company and each
Guarantor agree with the Initial Purchaser that:

(a) Amendments and Supplements to Offering Memoranda. The Company and the
Guarantors will promptly advise the Initial Purchaser of any proposal to amend
or supplement the Preliminary Offering Memorandum or the Final Offering
Memorandum and will not effect such amendment or supplementation without the
Initial Purchaser’s consent. If, at any time prior to the completion of the
resale of the Offered Securities by the Initial Purchaser, there occurs an event
or development as a result of which any document included in the Preliminary
Offering Memorandum or the Final Offering Memorandum, the General Disclosure
Package or any Supplemental Marketing Material, if republished immediately
following such event or development, included or would include an untrue
statement of a material fact or omitted or would omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, the Company and the
Guarantors promptly will notify the Initial Purchaser of such event and promptly
will prepare and furnish, at their own expense, to the Initial Purchaser and the
dealers and to any other dealers at the request of the Initial Purchaser, an
amendment or supplement which will correct such statement or omission. Neither
the Initial Purchaser’s consent to, nor the Initial Purchaser’s delivery to
offerees or investors of, any such amendment or supplement shall constitute a
waiver of any of the conditions set forth in Section 7 hereof.

(b) Furnishing of Offering Memoranda. The Company and the Guarantors will
furnish to the Initial Purchaser copies of the Preliminary Offering Memorandum,
each other document comprising a part of the General Disclosure Package, the
Final Offering Memorandum, all amendments and supplements to such documents and
each item of Supplemental Marketing Material, in each case as soon as available
and in such quantities as the Initial Purchaser requests.

(c) Blue Sky Qualifications. The Company and the Guarantors will arrange for the
qualification or registration of the Offered Securities for sale and the
determination of their eligibility for investment under the laws of such
jurisdictions in the United States and Canada as the Initial Purchaser
designates and will continue such qualifications or registrations in effect so
long as required for the resale of the Offered Securities by the Initial
Purchaser, provided that the Company and the Guarantors will not be required to
qualify as a foreign corporation or other entity, to file a general consent to
service of process in any such jurisdiction, or subject themselves to taxation
in any such jurisdiction where they are not then so subject.

 

17



--------------------------------------------------------------------------------

(d) Reporting Requirements. For so long as the Offered Securities remain
outstanding, the Company and the Guarantors will furnish to the Initial
Purchaser, as soon as practicable after the end of each fiscal year, a copy of
the Company’s annual report to stockholders for such year; and the Company and
the Guarantors will furnish to the Initial Purchaser (i) as soon as available, a
copy of each report and any definitive proxy statement of the Company filed with
the Commission under the Exchange Act or mailed to stockholders, and (ii) from
time to time, such other information concerning the Company and the Guarantors
as the Initial Purchaser may reasonably request. However, so long as the Company
is subject to the reporting requirements of either Section 13 or Section 15(d)
of the Exchange Act and is timely filing reports with the Commission on its
Electronic Data Gathering, Analysis and Retrieval system (“EDGAR”), it is not
required to furnish such reports or statements to the Initial Purchaser. At any
time when the Company is not subject to Section 13 or 15(d) of the Exchange Act,
the Company and the Guarantors will promptly furnish or cause to be furnished to
the Initial Purchaser and, upon request of holders and prospective purchasers of
the Offered Securities, to such holders and purchasers, copies of the
information required to be delivered to holders and prospective purchasers of
the Offered Securities pursuant to Rule 144A(d)(4) (or any successor provision
thereto) in order to permit compliance with Rule 144A in connection with resales
by such holders of the Offered Securities. The Company will pay the expenses of
printing and distributing to the Initial Purchaser all such documents.

(e) Transfer Restrictions. During the period of one year after the Closing Date,
the Company will, upon request, furnish to the Initial Purchaser and any holder
of Offered Securities a copy of the restrictions on transfer applicable to the
Offered Securities.

(f) No Resales by Affiliates. During the period of one year after the Closing
Date, the Company will not, and will not permit any of its affiliates (as
defined in Rule 144) to, resell any of the Offered Securities that have been
reacquired by any of them.

(g) Investment Company. During the period of two years after the Closing Date
or, if earlier, until such time as the Offered Securities are no longer
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, neither the Company nor any Guarantor will be or become, an
open-end investment company, unit investment trust or face-amount certificate
company that is or is required to be registered under Section 8 of the
Investment Company Act.

(h) Payment of Expenses. The Company and the Guarantors will pay all expenses
incidental to the performance of their respective obligations under this
Agreement, the Indenture and the Registration Rights Agreement, including but
not limited to (i) the fees and expenses of the Trustee and its professional
advisers; (ii) all expenses in connection with the execution, issue,
authentication, packaging and initial delivery of the Offered Securities and, as
applicable, the Exchange Securities, the preparation and printing of this
Agreement, the Registration Rights Agreement, the Offered Securities, the
Indenture, the Preliminary Offering Memorandum, any other documents comprising
any part of the General Disclosure Package, the Final Offering Memorandum, all
amendments and supplements thereto, each item of Supplemental

 

18



--------------------------------------------------------------------------------

Marketing Material and any other document relating to the issuance, offer, sale
and delivery of the Offered Securities and, as applicable, the Exchange
Securities; (iii) the cost of any advertising approved by the Company in
connection with the issue of the Offered Securities; (iv) any expenses
(including fees and disbursements of counsel to the Initial Purchaser) incurred
in connection with qualification of the Offered Securities or the Exchange
Securities for sale under the laws of such jurisdictions in the United States
and Canada as the Initial Purchaser designates and the preparation and printing
of memoranda relating thereto; (v) any fees charged by investment rating
agencies for the rating of the Offered Securities or the Exchange Securities;
and (vi) expenses incurred in distributing the Preliminary Offering Memorandum,
any other documents comprising any part of the General Disclosure Package, the
Final Offering Memorandum (including any amendments and supplements thereto) and
any Supplemental Marketing Material to the Initial Purchaser. The Company and
the Guarantors will also pay or reimburse the Initial Purchaser (to the extent
incurred by the Initial Purchaser) for costs and expenses of the Initial
Purchaser and the Company’s officers and employees and any other expenses of the
Initial Purchaser and the Company and the Guarantors relating to investor
presentations on any “road show” in connection with the offering and sale of the
Offered Securities including, without limitation, any travel expenses of the
Company’s and the Guarantors’ officers and employees and any other expenses of
the Company and the Guarantors, provided, however, that the Initial Purchaser
will pay fifty percent of the cost of any aircraft chartered in connection with
the road show. For avoidance of doubt, except as provided in clause (iv) above,
the Initial Purchaser shall be responsible for its own counsel’s fees.

(i) Use of Proceeds. The Company will use the net proceeds received in
connection with this offering in the manner described in the “Use of Proceeds”
section of the General Disclosure Package and the Final Offering Memorandum and,
except as disclosed in the General Disclosure Package and the Final Offering
Memorandum, the Company does not intend to use any of the proceeds from the sale
of the Offered Securities hereunder to repay any outstanding debt owed to any
affiliate of the Initial Purchaser.

(j) Absence of Manipulation. In connection with this offering, until the Initial
Purchaser shall have notified the Company of the completion of the resale of the
Offered Securities, neither the Company, the Guarantors nor any of their
affiliates will, either alone or with one or more other persons, bid for or
purchase for any account in which it or any of its affiliates has a beneficial
interest any Offered Securities or attempt to induce any person to purchase any
Offered Securities; and neither they nor any of their affiliates will make bids
or purchases for the purpose of creating actual, or apparent, active trading in,
or of raising the price of, the Offered Securities.

(k) Restriction on Sale of Securities. For a period of 60 days after the date
hereof, neither the Company nor any Guarantor will, directly or indirectly,
offer, sell, issue, contract to sell, pledge or otherwise dispose of with
respect to any United States dollar-denominated debt securities issued or
guaranteed by the Company or such Guarantor and having a maturity of more than
one year from the date of issue, without the prior written consent of the
Initial Purchaser. Neither the Company nor any

 

19



--------------------------------------------------------------------------------

Guarantor will at any time directly or indirectly, take any action referred to
in the previous sentence with respect to any securities under circumstances
where such offer, sale, pledge, contract or disposition would cause the
exemption afforded by Section 4(2) of the Securities Act or the safe harbor of
Regulation S thereunder to cease to be applicable to the offer and sale of the
Offered Securities.

6. Free Writing Communications.

(a) Issuer Free Writing Communications. The Company and each Guarantor each
represents and agrees that, unless it obtains the prior consent of the Initial
Purchaser, and the Initial Purchaser represents and agrees that, unless it
obtains the prior consent of the Company, it has not made and will not make any
offer relating to the Offered Securities that would constitute an Issuer Free
Writing Communication.

(b) Term Sheets. The Company consents to the use by the Initial Purchaser of a
Free Writing Communication that (i) contains only (A) information describing the
preliminary terms of the Offered Securities or their offering or (B) information
that describes the final terms of the Offered Securities or their offering and
that is included in or is subsequently included in the Final Offering
Memorandum, including by means of a pricing term sheet in the form of Exhibit A
hereto, or (ii) does not contain any material information about the Company or
any Guarantor or their securities that was provided by or on behalf of the
Company or any Guarantor, it being understood and agreed that the Company and
each Guarantor shall not be responsible to the Initial Purchaser for liability
arising from any inaccuracy in such Free Writing Communications referred to in
clause (i) or (ii) as compared with the information in the Preliminary Offering
Memorandum, the Final Offering Memorandum or the General Disclosure Package.

7. Conditions of the Obligations of the Initial Purchaser. The obligations of
the Initial Purchaser to purchase and pay for the Offered Securities will be
subject to the accuracy of the representations and warranties of the Company and
the Guarantors herein (as though made on the Closing Date), to the accuracy of
the statements of officers of the Company and the Guarantors made pursuant to
the provisions hereof, to the performance by the Company and the Guarantors of
their obligations hereunder and to the following additional conditions
precedent:

(a) Accountants’ Comfort Letters. The Initial Purchaser shall have received from
Ernst & Young LLP a letter, dated respectively, the date hereof and the Closing
Date, in form and substance satisfactory to the Initial Purchaser concerning the
financial information with respect to the Company set forth in the General
Disclosure Package and the Final Offering Memorandum.

(b) No Material Adverse Change. Subsequent to the execution and delivery of this
Agreement, there shall not have occurred (i) any change, or any development or
event involving a prospective change, in the condition (financial or otherwise),
results of operations, business, properties or prospects of the Company and its
subsidiaries taken as a whole which, in the judgment of the Initial Purchaser,
is material and adverse and makes it impractical or inadvisable to market the
Offered Securities; (ii) any downgrading in the rating of any debt securities of
the Company or any Guarantor by any

 

20



--------------------------------------------------------------------------------

“nationally recognized statistical rating organization” (as defined for purposes
of Rule 436(g)), or any public announcement that any such organization has under
surveillance or review its rating of any debt securities of the Company or any
Guarantor (other than an announcement with positive implications of a possible
upgrading, and no implication of a possible downgrading, of such rating) or any
announcement that the Company or any Guarantor has been placed on negative
outlook; (iii) any change in U.S. or international financial, political or
economic conditions or currency exchange rates or exchange controls the effect
of which is such as to make it, in the judgment of the Initial Purchaser,
impractical to market or to enforce contracts for the sale of the Offered
Securities, whether in the primary market or in respect of dealings in the
secondary market; (iv) any suspension or material limitation of trading in
securities generally on the New York Stock Exchange, or any setting of minimum
or maximum prices for trading on such exchange; (v) or any suspension of trading
of any securities of the Company or any Guarantor on any exchange or in the
over-the-counter market (other than in connection with the events described in
clause (iv) above); (vi) any banking moratorium declared by any U.S. federal or
New York authorities; (vii) any major disruption of settlements of securities,
payment, or clearance services in the United States or any other country where
such securities are listed or (viii) any attack on, outbreak or escalation of
hostilities or act of terrorism involving the United States, any declaration of
war by Congress or any other national or international calamity or emergency if,
in the judgment of the Initial Purchaser, the effect of any such attack,
outbreak, escalation, act, declaration, calamity or emergency is such as to make
it in the judgment of the Initial Purchaser impractical or inadvisable to market
the Offered Securities or to enforce contracts for the sale of the Offered
Securities.

(c) Opinion of Counsel for Company. The Initial Purchaser shall have received an
opinion, dated the Closing Date, of Vinson & Elkins L.L.P., counsel for the
Company and the Guarantors, in form and substance reasonably satisfactory to the
Initial Purchaser, substantially in the form attached hereto as Exhibit B.

(d) Opinion of Counsel for Initial Purchaser. The Initial Purchaser shall have
received from Baker Botts L.L.P., counsel for the Initial Purchaser, such
opinion or opinions, dated the Closing Date, with respect to such matters as the
Initial Purchaser may reasonably require, and the Company and the Guarantors
shall have furnished to such counsel such documents as they request for the
purpose of enabling them to pass upon such matters.

(e) Officers’ Certificate. The Initial Purchaser shall have received
certificates, dated the Closing Date, of an executive officer of the Company and
the Guarantors and a principal financial or accounting officer of the Company
and the Guarantors in which such officers shall state that:

(i) the representations, warranties and agreements of the Company and the
Guarantors in Section 2 hereof are true and correct on and as of the Closing
Date, and each of the Company and each Guarantor has complied with all its
agreements contained herein and satisfied all the conditions on its part to be
performed or satisfied hereunder at or prior to the Closing Date;

 

21



--------------------------------------------------------------------------------

(ii) they have carefully examined the General Disclosure Package and the Final
Offering Memorandum, and, in their opinion, (A) the Final Offering Memorandum,
or any amendment or supplement thereto, as of its date and as of the Closing
Date, or (B) the General Disclosure Package, as of the Applicable Time, did not
and do not contain any untrue statement of a material fact and did not and do
not omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and

(iii) Since the respective dates as of which information is given in the General
Disclosure Package and the Final Offering Memorandum, except as disclosed in the
certificate, (1) there has been no material adverse change, nor any development
or event involving a prospective material adverse change, in the condition
(financial or otherwise), results of operations, business, properties or
prospects of the Company and its subsidiaries taken as a whole, except as set
forth in the General Disclosure Package; and (2) neither the Company nor any of
its subsidiaries has sustained any loss or interference with its business from
fire, explosion, flood or other calamity, whether or not covered by insurance,
or from any labor dispute or court or governmental action, order or decree which
would have a Material Adverse Effect otherwise than as set forth or contemplated
in the General Disclosure Package and the Final Offering Memorandum.

(f) Registration Rights Agreement. On the Closing Date, the Initial Purchaser
shall have received the Registration Rights Agreement executed by the Company
and the Guarantors and such agreement shall be in full force and effect.

Documents described as being “in the agreed form” are documents which are in the
forms which have been initialed for the purpose of identification by Baker Botts
L.L.P., copies of which are held by the Company, the Guarantors and the Initial
Purchaser, with such changes as the Initial Purchaser may approve.

The Company and the Guarantors will furnish the Initial Purchaser with such
conformed copies of such opinions, certificates, letters and documents as the
Initial Purchaser reasonably requests. The Initial Purchaser may in its sole
discretion waive compliance with any conditions to the obligations of the
Initial Purchaser hereunder.

8. Indemnification and Contribution.

(a) Indemnification of Initial Purchaser. The Company and the Guarantors jointly
and severally will indemnify and hold harmless the Initial Purchaser, its
officers, employees, agents, partners, members and directors, affiliates of the
Initial Purchaser who have, or who are alleged to have, participated in the
distribution of the Offered Securities as underwriters, and each person, if any,
who controls the Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (each, an “Indemnified Party”),
against any and all losses, claims, damages or liabilities, joint or several, to
which such Indemnified Party may become subject, under the Securities Act, the
Exchange Act, other Federal or state statutory law or regulation or

 

22



--------------------------------------------------------------------------------

otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in the Preliminary Offering
Memorandum or the Final Offering Memorandum, in each case as amended or
supplemented, or any Issuer Free Writing Communication (including without
limitation, any Supplemental Marketing Material), or arise out of or are based
upon the omission or alleged omission of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading and will reimburse each Indemnified Party for any
legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating, preparing or defending against any loss, claim,
damage, liability, action, litigation, investigation or proceeding whatsoever
(whether or not such Indemnified Party is a party thereto) whether threatened or
commenced and in connection with the enforcement of this provision with respect
to any of the above as such expenses are incurred; provided, however, that the
Company and the Guarantors will not be liable in any such case to the extent
that any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement in or omission or alleged omission
from any of such documents in reliance upon and in conformity with written
information furnished to the Company by the Initial Purchaser specifically for
use therein, it being understood and agreed that the only such information
consists of the information described as such in subsection (b) below.

(b) Indemnification of Company. The Initial Purchaser will indemnify and hold
harmless each of the Company, the Guarantors, each of their respective directors
and each of their respective officers, employees, agents, partners, members and
each person, if any, who controls the Company or such Guarantor within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(each, an “Initial Purchaser Indemnified Party”), against any and all losses,
claims, damages or liabilities to which such Initial Purchaser Indemnified Party
may become subject, under the Securities Act, the Exchange Act, other Federal or
state statutory law or regulation or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Preliminary Offering Memorandum or the Final Offering
Memorandum, in each case as amended or supplemented, or any Issuer Free Writing
Communication or arise out of or are based upon the omission or the alleged
omission of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to the Company by the
Initial Purchaser specifically for use therein, and will reimburse any legal or
other expenses reasonably incurred by such Initial Purchaser Indemnified Party
in connection with investigating, preparing or defending against any such loss,
claim, damage, liability, action, litigation, investigation or proceeding
whatsoever (whether or not such Initial Purchaser Indemnified Party is a party
thereto) whether threatened or commenced in connection with the enforcement of
this provision with respect to any of the above as such expenses are incurred,
it being understood and agreed that the only such information furnished by the
Initial Purchaser consists of the following information in the Preliminary and
Final Offering

 

23



--------------------------------------------------------------------------------

Memorandum: the second, ninth and tenth paragraphs under the caption “Plan of
Distribution”; provided, however, that the Initial Purchaser shall not be liable
for any losses, claims, damages or liabilities arising out of or based upon the
Company’s failure to perform its obligations under Section 5(a) of this
Agreement.

(c) Actions against Parties; Notification. Promptly after receipt by an
indemnified party under this Section 8 of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against the indemnifying party under subsection (a) or (b) above, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve it from any liability that it may have
under subsection (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under subsection (a) or (b) above. In case
any such action is brought against any indemnified party and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party will
not be liable to such indemnified party under this Section 8 for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened action in respect of
which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party unless such settlement
includes (i) an unconditional release of such indemnified party from all
liability on any claims that are the subject matter of such action and (ii) does
not include a statement as to or an admission of fault, culpability or failure
to act by or on behalf of any indemnified party.

(d) Contribution. If the indemnification provided for in this Section 8 is
unavailable or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of the losses,
claims, damages or liabilities referred to in subsection (a) or (b) above (i) in
such proportion as is appropriate to reflect the relative benefits received by
the Company on the one hand and the Initial Purchaser on the other from the
offering of the Offered Securities or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and the Guarantors on the
one hand and the Initial Purchaser on the other in connection with the
statements or omissions which resulted in such losses, claims, damages or
liabilities as well as any other relevant equitable considerations. The relative
benefits received by the Company and the Guarantors on the one hand and the
Initial Purchaser on the other shall be deemed to be in the same proportion as
the total net

 

24



--------------------------------------------------------------------------------

proceeds from the offering (before deducting expenses) received by the Company
bear to the total discounts and commissions received by the Initial Purchaser
from the Company under this Agreement. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company and the Guarantors or the Initial
Purchaser and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. The amount
paid by an indemnified party as a result of the losses, claims, damages or
liabilities referred to in the first sentence of this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any action or
claim which is the subject of this subsection (d). Notwithstanding the
provisions of this subsection (d), the Initial Purchaser shall not be required
to contribute any amount in excess of the amount by which the total price at
which the Offered Securities purchased by it were resold exceeds the amount of
any damages which the Initial Purchaser has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. The Company, the Guarantors and the Initial Purchaser agree that it
would not be just and equitable if contribution pursuant to this Section 8(d)
were determined by pro rata allocation or by any other method of allocation
which does not take account of the equitable considerations referred to in this
Section 8(d).

9. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Company, the Guarantors or their respective officers and of the Initial
Purchaser set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation, or statement as to the
results thereof, made by or on behalf of the Initial Purchaser, the Company, the
Guarantors or any of their respective representatives, officers or directors or
any controlling person, and will survive delivery of and payment for the Offered
Securities. If for any reason the purchase of the Offered Securities by the
Initial Purchaser is not consummated, the Company and the Guarantors shall
remain responsible for the expenses to be paid or reimbursed by it pursuant to
Section 5 and the respective obligations of the Company, the Guarantors and the
Initial Purchaser pursuant to Section 8 shall remain in effect. If the purchase
of the Offered Securities by the Initial Purchaser is not consummated for any
reason other than solely because of the occurrence of any event specified in
clauses (iii), (iv), (vi), (vii) or (viii) of Section 7(b), the Company and the
Guarantors will reimburse the Initial Purchaser for all out-of-pocket expenses
(including fees and disbursements of counsel) reasonably incurred by the Initial
Purchaser in connection with the offering of the Offered Securities.

10. Notices. All communications hereunder will be in writing and, if sent to the
Initial Purchaser will be mailed, delivered or telegraphed and confirmed to the
Initial Purchaser at RBC Capital Markets, LLC, Three World Financial Center, 200
Vesey Street, 10th Floor, New York, New York 10281-8098, Facsimile:
(212) 618-2210, Attention: High Yield Capital Markets, or, if sent to the
Company or the Guarantors, will be mailed, delivered or telegraphed and
confirmed to it at Three Allen Center, 333 Clay Street, Suite 4620, Houston,
Texas 77002, Attention: Bradley J. Dodson.

 

25



--------------------------------------------------------------------------------

11. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the controlling persons
referred to in Section 8, and no other person will have any right or obligation
hereunder, except that holders of Offered Securities shall be entitled to
enforce the agreements for their benefit contained in the second and third
sentences of Section 5(b) hereof against the Company as if such holders were
parties thereto.

12. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Agreement.

13. Absence of Fiduciary Relationship. The Company and the Guarantors
acknowledge and agree that:

(a) No Other Relationship. The Initial Purchaser has been retained solely to act
as initial purchaser in connection with the initial purchase, offering and
resale of the Offered Securities and that no fiduciary, advisory or agency
relationship between the Company or the Guarantors and the Initial Purchaser has
been created in respect of any of the transactions contemplated by this
Agreement or the Preliminary Offering Memorandum or the Final Offering
Memorandum, irrespective of whether the Initial Purchaser has advised or is
advising the Company or the Guarantors on other matters;

(b) Arm’s-Length Negotiations. The purchase price of the Offered Securities set
forth in this Agreement was established by the Company and the Guarantors
following discussions and arms-length negotiations with the Initial Purchaser
and the Company and the Guarantors are capable of evaluating and understanding
and understand and accept the terms, risks and conditions of the transactions
contemplated by this Agreement;

(c) Absence of Obligation to Disclose. The Company has and the Guarantors have
been advised that the Initial Purchaser and its affiliates are engaged in a
broad range of transactions which may involve interests that differ from those
of the Company or the Guarantors and that the Initial Purchaser has no
obligation to disclose such interests and transactions to Company or the
Guarantors by virtue of any fiduciary, advisory or agency relationship; and

(d) Waiver. The Company and each Guarantor waive, to the fullest extent
permitted by law, any claims it may have against the Initial Purchaser for
breach of fiduciary duty or alleged breach of fiduciary duty and agree that the
Initial Purchaser shall have no liability (whether direct or indirect) to the
Company or the Guarantors in respect of such a fiduciary duty claim or to any
person asserting a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, employees or creditors of the Company or the Guarantors.

14. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

26



--------------------------------------------------------------------------------

The Company and the Guarantors hereby submit to the non-exclusive jurisdiction
of the Federal and state courts in the Borough of Manhattan in The City of New
York in any suit or proceeding arising out of or relating to this Agreement or
the transactions contemplated hereby. The Company and the Guarantors irrevocably
and unconditionally waive any objection to the laying of venue of any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby in Federal and state courts in the Borough of Manhattan in
The City of New York and irrevocably and unconditionally waive and agree not to
plead or claim in any such court that any such suit or proceeding in any such
court has been brought in an inconvenient forum.

[Signature pages follows]

 

27



--------------------------------------------------------------------------------

If the foregoing is in accordance with the Initial Purchaser’s understanding of
our agreement, kindly sign and return to us one of the counterparts hereof,
whereupon it will become a binding agreement between the Company, the Guarantors
and the Initial Purchaser in accordance with its terms.

 

Very truly yours, OIL STATES INTERNATIONAL, INC. By:  

/s/ Bradley J. Dodson

  Bradley J. Dodson   Senior Vice President, Chief Financial Officer and  
Treasurer ACUTE TECHNOLOGICAL SERVICES, INC. OIL STATES SKAGIT SMATCO, LLC OIL
STATES INDUSTRIES, INC. By:  

/s/ Bradley J. Dodson

  Bradley J. Dodson   Vice President and Assistant Treasurer CAPSTAR DRILLING,
INC. CAPSTAR HOLDING, L.L.C. GENERAL MARINE LEASING, LLC
OIL STATES ENERGY SERVICES HOLDING, INC. OIL STATES ENERGY SERVICES, L.L.C.
SOONER HOLDING COMPANY SOONER INC. SOONER PIPE, L.L.C. By:  

/s/ Bradley J. Dodson

  Bradley J. Dodson   Vice President and Treasurer

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PTI MARS HOLDCO 1, LLC By:  

/s/ Bradley J. Dodson

  Bradley J. Dodson   Vice President, Chief Financial Officer and   Treasurer
OSES INTERNATIONAL HOLDING, L.L.C.   By:   OIL STATES ENERGY SERVICES HOLDING,
INC.,     its sole member   By:  

/s/ Bradley J. Dodson

    Bradley J. Dodson     Vice President and Treasurer PTI GROUP USA LLC OIL
STATES MANAGEMENT, INC. By:  

/s/ Bradley J. Dodson

  Bradley J. Dodson   Vice President

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

The foregoing Purchase Agreement

is hereby confirmed and acceptedas of the date first above written.

RBC CAPITAL MARKETS, LLC By:  

/s/ J. Scott Schlossel

  Name: J. Scott Schlossel   Title:   Managing Director

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

Guarantors

 

Name

   Jurisdiction of Organization

Acute Technological Services, Inc.

   Texas

Capstar Holding, L.L.C.

   Delaware

Capstar Drilling, Inc.

   Texas

General Marine Leasing, LLC

   Delaware

Oil States Energy Services, L.L.C.

   Delaware

Oil States Energy Services Holding, Inc.

   Delaware

Oil States Management, Inc.

   Delaware

Oil States Industries, Inc.

   Delaware

Oil States Skagit SMATCO, LLC

   Delaware

OSES International Holding, L.L.C.

   Delaware

PTI Group USA LLC

   Delaware

PTI Mars Holdco 1, LLC

   Delaware

Sooner Inc.

   Delaware

Sooner Pipe, L.L.C.

   Delaware

Sooner Holding Company

   Delaware

 

 

Schedule A-1



--------------------------------------------------------------------------------

SCHEDULE B

List of Subsidiaries

 

Name

  

Jurisdiction of Organization

892493 Alberta Inc.

   Alberta

892489 Alberta Inc.

   Alberta

3045843 Nova Scotia Company

   Nova Scotia

Acute Technological Services, Inc.

   Texas

Capstar Drilling, Inc.

   Texas

Capstar Holding, L.L.C.

   Delaware

Christina Lake Enterprises Ltd.

   Alberta

Crown Camp Services Ltd.

   Alberta

Ek’Ati Services Ltd.

   Northwest Territories

Elastomeric Actuators, Inc.

   Texas

General Marine Construction, Inc.

   Louisiana

General Marine Leasing, LLC

   Delaware

General Marine Offshore Equipment, Inc.

   Louisiana

MAC Investments LLC

   Delaware

MAC Services Asia Limited

   Hong Kong

MAC Real Estate Pty. Ltd.

   Australia

Metis Catering Joint Venture Ltd.

   Alberta

Norwel Developments Limited

   Northwest Territories

Oil States Industries do Brasil – Instalacoes Maritimas Ltda.

   Rio de Jeneiro, Brazil

Oil States Energy Services, L.L.C.

   Delaware

Oil States Energy Services Holding, Inc.

   Delaware

Oil States Energy Services S.A. de C.V.

   Mexico

Oil States Industries (Asia) PTE LTD

   Singapore

Oil States Industries (Thailand) Ltd.

   Rayong, Thailand

Oil States Industries (UK) Limited

   United Kingdom

Oil States Industries Nigeria Limited

   Nigeria

Oil States Industries, Inc.

   Delaware

OIS International Investments C.V.

   The Netherlands

Oil States Klaper Limited

   United Kingdom

Oil States Management, Inc.

   Delaware

Oil States Martec de Mexico

   Mexico

Oil States MCS, Limited

   United Kingdom

Oil States Skagit SMATCO, LLC

   Delaware

OSES International Holding, L.L.C

   Delaware

OSES International, L.L.C.

   Delaware

PTI Atlantic, Ltd.

   Newfoundland and Labrador

PTI Camp Installations Ltd.

   Alberta

PTI Group USA LLC

   Delaware

PTI Group Inc.

   Alberta

PTI Holding Company 1 Pty Ltd.

   Australia

 

 

Schedule B-1



--------------------------------------------------------------------------------

PTI Holding Company 2 Pty Ltd.

   Australia

PTI International (Europe) BV

   The Netherlands

PTI International Inc.

   Alberta

PTI International Ltd.

   Alberta

PTI Mars Coöperatief 1 U.A.

   Netherlands

PTI Mars Coöperatief 2 U.A.

   Netherlands

PTI Mars Coöperatief 3 U.A.

   Netherlands

PTI Mars Holdco 1, LLC

   Delaware

PTI Mars Holdco 2, LLC

   Delaware

PTI Mars Holdco 3, LLC

   Delaware

PTI Mars Holdco 4, LLC

   Delaware

PTI Noble Structure, Inc.

   Alberta

PTI Premium Camp Services Ltd.

   Alberta

PTI Remote Site Services USA, Inc.

   Alaska

PTI Travco Modular Structures Ltd.

   Alberta

PTI USA Manufacturing L.L.C.

   Delaware

Sooner Holding Company

   Delaware

Sooner Inc.

   Delaware

Sooner Pipe & Supply Nigeria Limited

   Nigeria

Sooner Pipe & Supply Venezuela S.A.

   Venezuela

Sooner Pipe, L.L.C.

   Delaware

Stinger Mexicana S.A. de C.V.

   Tamaulipas, Mexico

Stinger Wellhead International, Inc.

   Commonwealth of the
Bahamas

Stinger Wellhead Protection (Canada) Incorporated

   Alberta

The MAC Linen Pty. Ltd.

   Australia

The MAC Services Group Pty. Ltd.

   Australia

 

 

Schedule B-2



--------------------------------------------------------------------------------

SCHEDULE C

Issuer Free Writing Communications (included in the General Disclosure Package)

1. Final term sheet, dated December 18, 2012, a copy of which is attached hereto
as Exhibit A.

 

 

Schedule C-1



--------------------------------------------------------------------------------

Exhibit A

Pricing Term Sheet

$400,000,000

 

LOGO [g457690g22m35.jpg]

Oil States International, Inc.

5 1/8% Senior Notes due 2023

Pricing Term Sheet

This Pricing Term Sheet is qualified in its entirety by reference to the
Preliminary Offering Memorandum dated December 18, 2012. The information in this
Pricing Term Sheet supplements the Preliminary Offering Memorandum and
supersedes the information in the Preliminary Offering Memorandum to the extent
inconsistent with the information in the Preliminary Offering Memorandum.
Capitalized terms used but not defined in this Pricing Term Sheet have the
respective meanings ascribed to them in the Preliminary Offering Memorandum.

 

Issuer:    Oil States International, Inc. Guarantors:    All existing material
domestic subsidiaries and certain future subsidiaries Security Description:   
5 1/8% Senior Notes due 2023 Face:    $400,000,000 Maturity:    January 15, 2023
Coupon:    5.125% Offering Price:    100.000% plus accrued interest, if any,
from December 21, 2012 Yield to Maturity:    5.125% Spread to Treasury:    329
basis points Benchmark:    UST 1.625% due November 15, 2022
Interest Payment Dates:    January 15 and July 15 Commencing:    July 15, 2013
Record Dates:    January 1 and July 1 Equity Clawback    35% before January 15,
2016 at 105.125% Optional Redemption:   

Callable, on or after the following dates, and at the following prices:

 

Date                                          
                                        Price

January 15, 2018                                     102.563%

January 15, 2019                                     101.708%

January 15, 2020                                     100.854%

January 15, 2021 and thereafter              100.000%

Make-Whole:    T+50 until January 15, 2018 Trade Date:    December 18, 2012

 

Exhibit A-1



--------------------------------------------------------------------------------

Settlement Date:    December 21, 2012 (T+3) Distribution:    144A and Regulation
S with registration rights as set forth in the Preliminary Offering Memorandum
CUSIP:    678026 AE5 144A / U6785Y AB6 Reg S ISIN:    US678026AE56 144A /
USU6785YAB66 Reg S Minimum Allocations:    $2,000 Increments:    $1,000
Ratings(1):    Ba3 / BB+ Sole Book-Running Manager:    RBC Capital Markets, LLC

Changes to the Preliminary Offering

Memorandum:

   The following changes will be made to the Preliminary Offering Memorandum:

The following disclosure under “Use of Proceeds” on page 31 and each other
location where such information appears in the Preliminary Offering Memorandum
is amended to read as follows:

We expect the net proceeds from this offering to be approximately $395.4
million, after deducting the initial purchaser’s discount and our estimated
expenses. We intend to use the net proceeds to repay the outstanding borrowings
under our U.S. revolving credit facility and for general corporate purposes.

The following disclosure in each location where such information appears in the
Preliminary Offering Memorandum is amended to read as follows:

As of September 30, 2012, after giving effect to the issuance of the Notes and
the use of proceeds thereof and the Tempress acquisition, the Issuer would have
had approximately $1,310.5 million of total Indebtedness, $301.7 million of
which was secured (excluding $36.0 million of outstanding letters of credit),
and had availability for up to $714.0 million of additional borrowings under the
Credit Agreement (after giving effect to outstanding letters of credit and
bankers’ acceptances) and $274.2 million available under the Australian Credit
Facility.

(1) These securities ratings have been provided by Moody’s and S&P. Neither of
these ratings is a recommendation to buy, sell or hold these securities. Each
rating may be subject to revision or withdrawal at any time, and should be
evaluated independently of any other rating.

This communication is for informational purposes only and does not constitute an
offer to sell, or a solicitation of an offer to buy any security. This
communication is not intended to be a confirmation as required under Rule 10b-10
of the Securities Exchange Act of 1934. A formal confirmation will be delivered
to you separately. This notice shall not constitute an offer to sell or a
solicitation of an offer to buy, nor shall there be any sale of the notes in any
state or jurisdiction in which such offer, solicitation or sale would be
unlawful. The notes will be offered and sold only to qualified institutional
buyers in the United States in reliance on Rule 144A under the Securities Act of
1933, as amended (the Securities Act), and to certain non-U.S. persons in
offshore transactions in reliance on Regulation S under the Securities Act. The
notes have not been registered under the Securities Act or any state securities
laws, and may not be offered or sold in the United States or to U.S. persons
absent registration or an applicable exemption from the registration
requirements.

 

Exhibit A-2



--------------------------------------------------------------------------------

Exhibit B

Form of Opinion of Vinson & Elkins L.L.P.

(a) Each of the Company and each Guarantor is validly existing and in good
standing as a corporation or other business entity under the laws of its
jurisdiction of incorporation, organization or formation, as the case may be,
with full power and authority (corporate and other) necessary to own or lease
its properties and to conduct its business, in each case as described in the
General Disclosure Package and the Final Offering Memorandum in all material
respects. Each of the Company and each Guarantor is duly registered or qualified
to do business as a foreign corporation or other business entity, as the case
may be, in good standing under the laws of each jurisdiction set forth opposite
its name on Exhibit A to such opinion.

(b) Each of the Company and each Guarantor has all requisite corporate, limited
liability company, or limited partnership power and authority to execute,
deliver and perform its obligations under the Purchase Agreement, the Indenture,
the Offered Securities and the Exchange Securities to which it is a party and to
consummate the transactions contemplated thereby. The Purchase Agreement has
been duly executed and delivered by the Company.

(c) The Indenture has been duly and validly authorized, executed and delivered
by the Company and each of the Guarantors and, assuming the due authorization,
execution and delivery thereof by the Trustee, constitutes the valid and legally
binding agreement of the Company and each of the Guarantors, enforceable against
them in accordance with its terms, except that the enforcement thereof may be
subject to the Enforceability Exceptions.

(d) The Offered Securities have been duly and validly authorized and executed by
the Company and, when the Offered Securities are duly executed, issued and
delivered by the Company and, when authenticated in accordance with the
provisions of the Indenture and delivered to and paid for by the Initial
Purchaser pursuant to the Purchase Agreement on the Closing Date (assuming the
due authorization, execution and delivery of the Indenture by the Trustee and
due authentication and delivery of the Offered Securities by the Trustee in
accordance with the Indenture), such Offered Securities will constitute the
valid and legally binding obligations of the Company, entitled to the benefits
of the Indenture, and enforceable against the Company in accordance with their
terms, subject to the Enforceability Exceptions.

(e) The Guarantee endorsed on the Offered Securities by each Guarantor has been
duly and validly authorized and executed by such Guarantor and, when the Offered
Securities are delivered to and paid for by the Initial Purchaser pursuant to
the Purchase Agreement on the Closing Date (assuming the due authorization,
execution and delivery of the Indenture by the Trustee and due authentication
and delivery of the Offered Securities by the Trustee in accordance with the
Indenture), the Guarantee of each Guarantor endorsed thereon will constitute
valid and legally binding obligations of such Guarantor, entitled to the
benefits of the Indenture, and enforceable in accordance with its terms, subject
to the Enforceability Exceptions.

(f) The Registration Rights Agreement has been duly authorized, executed and
delivered by the Company and the Guarantors and, assuming the due authorization,
execution and delivery thereof by the Initial Purchaser, constitutes the valid
and legally binding obligations

 

Exhibit B-1



--------------------------------------------------------------------------------

of the Company and the Guarantors, enforceable in accordance with their terms,
subject to the Enforceability Exceptions and any rights to indemnity or
contribution thereunder may be limited by federal and state securities laws and
public policy considerations.

(g) No consent, approval, authorization, or order of, or filing or registration
with, any person (including any governmental agency or body or any court) is
required for the execution, delivery and performance of the Purchase Agreement
by the Company and the Guarantors, the consummation of the transactions
contemplated by the Purchase Agreement, the Indenture and the Registration
Rights Agreement in connection with the offering, issuance and sale of the
Offered Securities and the Guarantees by the Company and the Guarantors, and the
application of the proceeds from the sale of the Offered Securities by the
Company as described under “Use of Proceeds” in the General Disclosure Package
and the Final Offering Memorandum, except for, (i) if required, the order of the
Commission declaring effective the Exchange Offer Registration Statement or, if
required, the Shelf Registration Statement (each as defined in the Registration
Rights Agreement), (ii) if required, the qualification of the Indenture under
the Trust Indenture Act in connection with the issuance of the Exchange Notes,
(iii) such as have previously been obtained and (iv) applicable federal, state
or foreign securities laws in connection with the purchase and sale of the
Offered Securities by the Initial Purchaser as to which such counsel need
express no opinion other than the opinion provided in paragraph (j) below.

(h) The execution, delivery and performance of the Indenture, the Offered
Securities, the Registration Rights Agreement and the Purchase Agreement by the
Company and the Guarantors, the issuance and sale of the Offered Securities and
the Guarantees by the Company and the Guarantors and compliance with the terms
and provisions thereof, and the application of the proceeds from the sale of the
Offered Securities by the Company as described under “Use of Proceeds” in the
General Disclosure Package and the Final Offering Memorandum will not (i) result
in a breach or violation of any of the terms or provisions of, or constitute a
default or a Debt Repayment Triggering Event under, or result in the imposition
of any lien, charge or encumbrance upon any property or assets of the Company or
its subsidiaries pursuant to, any instrument to which the Company is a party and
which is filed as an exhibit and set forth on the exhibit list to the Company’s
Annual Report on Form 10-K for the year ended December 31, 2011 or any other
report filed by the Company with the Commission under Section 13(a) of the
Exchange Act after the date of such Annual Report on Form 10-K and through the
dates of the General Disclosure Package and the Final Offering Memorandum, which
reports are incorporated by reference in the General Disclosure Package and the
Final Offering Memorandum; (ii) result in any violation of the provisions of the
charter or by-laws (or similar organizational documents) of the Company or any
of the Guarantors; or (iii) result in any violation of any statute or any
judgment, order, rule or regulation of any court or governmental agency or body
having jurisdiction over the Company or any of its subsidiaries or any of their
properties or assets, except in the case of clauses (i) and (iii) above for such
conflicts, breaches, defaults, violations or liens that, in the aggregate, would
not reasonably be expected to have a Material Adverse Effect, and except that
with respect to clause (iii) above, such counsel need express no opinion as to
any state or federal securities or Blue Sky laws or federal or state antifraud
laws, rules or regulations, except for the opinion set forth in (j) below.

 

Exhibit B-2



--------------------------------------------------------------------------------

(i) Neither the Company nor any Guarantor is, after giving effect to the
offering and sale of the Offered Securities and the application of the proceeds
thereof as described in the General Disclosure Package and the Final Offering
Memorandum, will be, an “investment company” within the meaning of such term
under the Investment Company Act.

(j) Assuming the accuracy of the representations, warranties and agreements of
the Company, the Guarantors and the Initial Purchaser contained in the Purchase
Agreement, (A) no registration under the Securities Act of the Offered
Securities is required in connection with the sale of the Offered Securities to
the Initial Purchaser or in connection with the initial resale of the Offered
Securities by the Initial Purchaser, in each case as contemplated by the
Purchase Agreement, the General Disclosure Package and the Final Offering
Memorandum, and (B) prior to the commencement of the Exchange Offer or the
effectiveness of any registration statement prepared in connection with the
Company’s obligations under the Registration Rights Agreement, the Indenture is
not required to be qualified under the Trust Indenture Act.

(k) The statements in the General Disclosure Package and the Final Offering
Memorandum under the captions “Description of the Notes,” “Description of Other
Indebtedness,” and “Certain United States Federal Income Tax Consequences”,
insofar as such statements summarize legal matters, agreements, documents or
proceedings discussed therein, have been reviewed by us and are accurate in all
material respects.

In addition, such counsel shall also state that it has participated in
conferences with representatives of the Company and with representatives of its
independent registered public accounting firm at which conferences the contents
of the General Disclosure Package and the Final Offering Memorandum and related
matters were discussed. Although such counsel has not undertaken to determine
independently, and does not assume any responsibility for, or express any
opinion regarding the accuracy, completeness or fairness of the statements
contained in the General Disclosure Package or the Final Offering Memorandum
(except as expressly provided above), based upon the participation described
above, nothing has come to the attention of such counsel to cause such counsel
to believe that the General Disclosure Package, as of the Applicable Time, or
that the Final Offering Memorandum, as of its date or at the Closing Date,
contained or contains any untrue statement of a material fact or omitted or
omits to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading. In making
the foregoing statement, such counsel need not express any comment or belief
with respect to the financial statements and notes and related schedules and
other financial and accounting data contained in or omitted from the General
Disclosure Package or the Final Offering Memorandum.

 

Exhibit B-3